Citation Nr: 0606897	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a separate compensable evaluation for right 
wrist scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1973 to May 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In February 1998, the RO denied a compensable evaluation for 
residuals of a right wrist injury.  In a December 1998 rating 
decision the RO increased the evaluation to 10 percent.  The 
veteran continued his appeal, seeking an evaluation in excess 
of 10 percent.  

In August 2000 the Board remanded the case for issuance of a 
statement of the case (SOC).  That development was completed.  

In July 2002 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In February 2004 the Board again remanded the case for 
further development.  

In a July 2004 rating decision, the RO granted service 
connection and a separate 50 percent evaluation for sensory 
loss with decreased strength in the right hand.  The veteran 
did not appeal this rating.  

In April 2005 the Board denied entitlement to an evaluation 
in excess of 10 percent for the non-neurological residuals of 
a laceration of the right wrist and remanded the issue of 
entitlement to a separate compensable evaluation for scarring 
on the right wrist and hand.  

In October 2005, the RO granted service connection for a 
right anterior wrist scar and a right posterior wrist scar, 
both with noncompensable evaluations effective May 16, 1997.  
This matter is in appellate status as it stems from the 
appeal of the rating for residuals of a right wrist injury.  

In a letter received at the Board in January 2006 the veteran 
discussed the issues of poor eyesight, high blood sugar, left 
hip problems, anxiety, and pain in the right wrist and 
shoulder.  These matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's right wrist scars are asymptomatic and not 
unstable, tender, or painful on palpation; and do not cause 
limitation of motion or loss of function nor exceed 144 
square inches.  


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for scars 
on the right wrist, as secondary to residuals of a right 
wrist injury, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2002 & 
2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An August 2003 VCAA letter informed the veteran of what 
information and evidence would be required to grant an 
increased evaluation for residuals of his right wrist injury.  
An April 2005 VCAA letter informed the veteran specifically 
of what information and evidence would be required to grant a 
separate compensable evaluation for right wrist scarring.  

The August 2003 and April 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The August 2003 VCAA letter instructed the veteran to send 
any medical reports he had and any evidence showing that his 
right wrist disability had increased in severity.  In 
addition, the language of 38 C.F.R. § 3.159(b) was included 
in the Pertinent Laws; Regulations; Rating Schedule 
Provisions section of the March 2004 and October 2005 
supplemental statements of the case (SSOCs).  Thus, the 
veteran was adequately advised to submit evidence in his 
possession pertinent to the claim on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records, 
service personnel records, and VA outpatient treatment 
records.  The veteran was afforded necessary VA examinations.  

The appeal is thus ready to be considered on the merits.  

II.  Factual Background

Service medical records reveal surgery in September 1980 to 
repair right arm tendons following laceration of the right 
wrist.  Service connection for residuals of right wrist 
laceration was granted in August 1981 with a noncompensable 
evaluation.  

VA examination in September 1997 revealed a well-healed 
surgical scar over the dorsum of the right wrist, measuring 
approximately 7 by 4 by 2.5 cm and another scar over the 
palmar aspect of the right wrist measuring approximately 12 
cm total.  At his RO hearing in June 1998 the veteran 
described his right wrist scars and described pain in the 
right wrist.  VA outpatient treatment records from March to 
November 1998 make no mention of scarring on the right wrist.  

VA examinations of the right wrist in June 2003 did not 
mention scarring.  A July 2003 VA examination noted a scar on 
the distal right forearm, extending from the base of the 
first carpal bone to the fifth, and extending proximally like 
an inverted L shape.  The veteran also had an anterior scar 
going in front of the wrist from the medial to the lateral 
side.  The July 2002 Travel Board hearing regarding residuals 
of right wrist injury did not include any testimony specific 
to scars.  

VA outpatient treatment records from March 2002 to February 
2005 do not include findings related to the right wrist 
scars.  The veteran was afforded a VA examination in June 
2005 to evaluate these scars.  The examiner opined that the 
tightness and neuropathic symptoms the veteran experienced in 
the right wrist were due to underlying nerve damage rather 
than the scars.  The scar on the anterior surface of the 
right wrist was 15.5 cm wide and 0.2 cm long.  There was no 
pain, tenderness on palpation, inflammation, elevation, 
edema, skin ulceration or breakdown, keloid formation, 
depression, adherence to underlying tissue or underlying 
tissue loss.  Texture of the scar area and skin color were 
normal.  There was no limitation of motion or loss of 
function.  

The VA examiner also observed that the scar on the posterior 
surface of the right wrist was 16 cm wide and 0.3 cm long.  
Again, there was no pain, tenderness on palpation, 
inflammation, elevation, edema, skin ulceration or breakdown, 
keloid formation, depression, adherence to underlying tissue 
or underlying tissue loss.  Texture of the scar and skin area 
were also normal and, again, there was no limitation of 
motion or loss of function.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

The veteran's right wrist scars are currently evaluated as 
noncompensable under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The version of the Diagnostic 
Code in effect prior to August 30, 2002, provided a 10 
percent evaluation for superficial scars which were tender 
and painful on objective demonstration, while the revised 
version provides a 10 percent evaluation for superficial 
scars which are painful on examination.  The criteria for a 
compensable evaluation under either of these versions of the 
diagnostic code have not been met as the June 2005 VA 
examination indicated that both of the veteran's right wrist 
scars were neither painful nor tender on palpation.  

Although the veteran has at times asserted that the scars 
were painful, the Board finds the evidence obtained on 
objective examination to be more probative than the 
contentions advanced in the course of a claim for benefits.  
The examiner had the necessary skills to determine whether 
there was pain in the scar as opposed to underlying 
structures, tissue and nerves in the wrist.  The veteran is 
already compensated for pain in the wrist via the 10 percent 
evaluation in effect for residuals of a laceration of that 
joint.  Thus, a separate compensable evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2005).  

A compensable evaluation for scars is available under the 
revised version of Diagnostic Code 7802, which provides a 10 
percent evaluation for scars other than the head, face, or 
neck that are superficial and do not cause limited motion if 
the area or areas of the scars exceeds 144 square inches (929 
square cm).  The veteran's two wrist scars, as measured at 
the June 2005 VA examination, total 7.9 square cm.  Thus, the 
criteria for a separate compensable evaluation under this 
diagnostic code have not been met.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  

A compensable evaluation is available under the version of 
Diagnostic Code 7803 in effect prior to August 30, 2002, 
which provides a 10 percent evaluation for superficial scars 
which are poorly nourished with repeated ulceration.  
However, the June 2005 VA examination specifically indicated 
no ulceration of either right wrist scar and, so, a 
compensable evaluation under this diagnostic code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

The revised version of Diagnostic Code 7803 allows a 10 
percent evaluation for unstable superficial scars, meaning 
there is frequent loss of covering of skin over the scar.  
However, the VA examiner noted that there was no skin 
breakdown associated with either right wrist scar, thus, a 
compensable evaluation under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  

Finally, both prior to and since August 30, 2002, Diagnostic 
Code 7805 has provided that other scars should be rated based 
on the limitation of function of the part affected.  The 
veteran's right wrist scars have not resulted in limitation 
of function and, so, a separate compensable evaluation is not 
warranted under this Diagnostic Code.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002 & 2005).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's right wrist scars have not required any, let 
alone frequent, periods of hospitalization since service.  
Additionally, the record reflects that the veteran is 
currently unemployed (apparently due to non-service-connected 
factors), thus, marked interference with employment has not 
been shown, nor has such interference has not been alleged.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
separate compensable evaluation for right wrist scars.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to a separate compensable evaluation for right 
wrist scars is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


